United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2869
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                    Maurice Stone

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                             Submitted: June 11, 2018
                             Filed: September 14, 2018
                                   [Unpublished]
                                   ____________

Before LOKEN, GRUENDER, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

       Maurice Tyriq Stone, Jr. served his felon-in-possession sentence and began a
term of supervised release in April 2016. The United States Probation Office
petitioned to revoke in March 2017. After a lengthy evidentiary hearing, the district
court1 found that Stone had violated three conditions of supervised release and
sentenced him to eighteen months’ imprisonment followed by eighteen months of
supervised release for these Grade C violations. See 18 U.S.C. § 3583(e)(3). Stone
appeals, arguing the evidence was insufficient to find that he violated two conditions
-- the mandatory condition that he “not commit another federal, state, or local crime,”
and the special condition that he “is prohibited from the use of alcohol.” Reviewing
for clear error the finding that Stone violated the conditions, we affirm. See United
States v. Holt, 664 F.3d 1147, 1150 (8th Cir. 2011), cert. denied, 132 S. Ct. 1981
(2012) (standard of review).

       On February 25, 2017, Maria Cavros, an employee of the Westdale Court
Apartments in Cedar Rapids, Iowa, called 911 to report that an apparently intoxicated
motorist had recklessly driven a white SUV through the parking lot, parked the
vehicle, got out and urinated, entered the apartment building, and then returned to the
vehicle. Police officers dispatched to the scene found an idling white Ford Explorer
registered to Latisha Corbett, the mother of Stone’s children. When the officers
approached the vehicle and ordered the driver to shut it off, he sped away, leading the
police on a chase before crashing into a nearby building, then eluding capture by
fleeing the scene. The police recovered an open alcohol beverage container on the
driver’s side floorboards of the vehicle. The primary issue at the revocation hearing
was whether Stone was the intoxicated driver of that vehicle.

       Cavros testified and positively identified Stone as the driver. A photo Cavros
took after the driver exited the vehicle was admitted into evidence; Stone’s probation
officer testified and positively identified Stone as the man in the photo. The defense
cross-examined Cavros and called two witnesses who contradicted portions of the
government’s evidence. At the conclusion of the hearing, the district court found that


      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                         -2-
“Maurice Stone was the driver of the white SUV that was described by Maria
Cavros.” The court found Cavros “an extremely reliable witness” whose testimony
was “corroborated by the photographs of the offender.” It found the testimony of the
defense witnesses was not credible. Based on these findings, the court found that, at
the time, Stone was under the influence of alcohol and was guilty of multiple new law
violations -- “eluding, public urination, reckless driving, open container, and leaving
the scene of an accident.”

       On appeal, Stone argues the evidence was insufficient to find that he was the
driver of the white SUV and therefore violated the two supervised release conditions.
Cavros’s testimony identifying Stone was not reliable, he argues, because she initially
told police she did not recognize the driver, and her testimony was contradicted by
the defense witnesses. As we have repeatedly said, the credibility of witnesses is
“virtually unreviewable on appeal because it is preeminently the job of the finder of
fact.” United States v. Van, 543 F.3d 963, 965 (8th Cir. 2008) (quotation omitted).
The district court expressly credited Cavros’s testimony identifying Stone as the
driver of the Ford Explorer, testimony that was supported by the probation officer’s
identification of Stone as the man next to the vehicle in the contemporaneous photo
taken by Cavros because of the danger posed to apartment residents by the recklessly
driven vehicle. We conclude the district court did not clearly err in finding this
evidence sufficient to establish the challenged supervised release violations.

      We affirm the revocation judgment of the district court dated August 17, 2017.
                      ______________________________




                                         -3-